                                                                                                                        D
                                UNITED STATES DISTRICT COURT                                            DEC o'i·- 2018
                                  EASTERN DISTRICT OF CALIFORNIA                                CLERK, u.s. DlSTR!CT COURT
                                                                                              EASTERN DISTRICT OF CALIFORNIA

               ORDER AND INSTRUCTIONS FOR PERFORMING COMMUNITY SERVICE                                     ~----
DEFENDANT:      Eszterhas, Joseph

CITATION I CASE NUMBER: 5:17-po-00113-JLT
                              ----~--------------------------------------------------

SENTENCING DATE:         12/4/2018
                        --~-------------------------------------------------------

OFFENSE(S):     Violation 6459671     Operating a motor vehicle off road in an undesignated area
                                                                                                            "
It is the JUDGMENJ of the Court that defendant is to complete              hours of community service· not later than
 5/7/2019

Defendant may perform the required volunteer service at any non-profit organization which serves a valid
community need. The organization may not discriminate on the basis of race, religion, age or sex. The Volunteer
Bureaus listed in your local telephone book may be able to assist you. The defendant must pay any required fees.

You are hereby advised that failure to abide by this Order will be a violation of your sentence and may result in a
Warrant for your arrest.

I understand and agree to abide by the terms of this Order.

Dated:   l2/ Ot.\ J l~
                    I




IT IS SO ORDERED.

                                                          Jennifer L. Thurston, U.S. Magistrate Judge


A copy of this document is to be completed by the director or agency representative of the Volunteer Bureau
regarding the defendant's community service at said organization and returned to the Court at the address below.

I certify the above-named defendant completed _____ hours of community service on _________________,

Dated: -------------------------
                                                          Signature of Agency Representative

AGENCY NAME, ADDRESS & TELEPHONE NUMBER:




Return this form within ten (1 0) days of completion of the community service to:

                                       UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA
                                            OFFICE OF THE CLERK
                                         510 19TH STREET, SUITE 200
                                           BAKERSFIELD, CA 93301
Telephone:      (661) 326-6624
Fax:            (661) 327-4921
Email:          shall@caed.uscourts.gov
